Citation Nr: 0935261	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbosacral spine, 
status-post discectomy, prior to November 3, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
DJD of the lumbosacral spine, status-post discectomy, from 
November 3, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to low magnesium.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 
1990.  He was subsequently placed on the Temporary Disability 
Retired List (TDRL) in October 1990 and remained there until 
February 1994, at which time he was medically retired from 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in October 2002.  
The Veteran testified at that time and the hearing transcript 
is of record.  


FINDINGS OF FACT

1.  Prior to November 3, 2004, considering the Veteran's pain 
and corresponding functional impairment, his lumbar spine DJD 
was manifested by moderate limitation of motion of the lumbar 
spine.  

2.  Prior to November 3, 2004, the Veteran's low back 
disability was not productive of listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

3.  Prior to November 3, 2004, the Veteran's low back 
disability was manifested by no more than moderate 
intervertebral disc disease with recurring attacks.

4.  Since November 3, 2004, the medical evidence shows that 
the Veteran's low back disability has been manifested by 
persistent symptoms compatible with sciatic neuropathy, such 
as absent reflexes in both lower extremities, and 
characteristic pain and muscle spasm, and severe limitation 
of lumbar spine motion, resulting in pronounced residual 
impairment.

5.  The Veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

6.  The Veteran's low back disability is not manifested by a 
vertebral fracture, cord involvement or unfavorable ankylosis 
of the whole spine.

7.  The Veteran's GERD is objectively described as 
"significant" and manifested by severe, frequent daily 
heartburn, reflux, occasional vomiting, indigestion, and 
minimal dysphagia.  

8.  While it is also noted that the Veteran is unemployable 
at least in part because of his GERD, there is no evidence of 
material weight loss, hematemesis, melena, or moderate 
anemia.  

9.  Diabetes mellitus was not present during service or 
manifested to any degree within one year after service, and 
any current diabetes mellitus is not attributable to any 
event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2004, the criteria for an evaluation 
of 20 percent, but not higher, for DJD of the lumbosacral 
spine, status-post discectomy, were met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5235-5243, 5292-93, 5295 
(2001-2009). 

2.  Since November 3, 2004, the criteria for a 60 percent 
evaluation for DJD of the lumbosacral spine, status-post 
discectomy, are not met for any time period covered by the 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5235-5243, 5292-93, 5295 (2001-2009).  

3.  The criteria for an evaluation of 30 percent for 
gastroesophageal reflux disease are met for the entire period 
of time covered by the appeal.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 
(2008).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-
connected lumbar spine disability and GERD has worsened and 
that this decline warrants a higher disability evaluation.  
The Veteran also alleges that his currently diagnosed 
diabetes mellitus is secondary to low magnesium levels.

I.  Increased Rating Claims 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

A.  Lumbar Spine Disability 

The Veteran was originally granted service connection for DJD 
of the lumbosacral spine, status-post discectomy, in a rating 
decision dated April 2001.  The RO evaluated the Veteran's 
lumbar spine disability as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5294, effective October 
11, 2000.

The Board notes that the Veteran's particular lumbar spine 
disability is not listed in the rating schedule.  However, 38 
C.F.R. § 4.27 provides that unlisted disabilities can be 
rated analogously with the first two digits selected from 
that part of the Rating Schedule most closely identifying the 
part or system of the body involved, and the last two digits 
"99."  See also 38 C.F.R. § 4.20 (outlining principles 
related to analogous ratings).  The RO determined that the 
most closely analogous Diagnostic Code was 5294, sacro-iliac 
injury or weakness.

The RO received a statement from the Veteran dated April 2001 
which was interpreted to be a request for an increase in his 
service-connected lumbar spine disability evaluation.  The RO 
issued the July 2002 rating decision currently on appeal and 
continued the Veteran's 10 percent evaluation under 
Diagnostic Code 5294.  A subsequent rating decision dated 
March 2006 increased the Veteran's disability evaluation for 
his service-connected lumbar spine disability to 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243, effective 
November 3, 2004.  The hyphenated code was intended to show 
that the Veteran's lumbar spine disability includes symptoms 
of degenerative arthritis of the spine (Diagnostic Code 5242) 
and intervertebral disc syndrome (IVDS) (Diagnostic Code 
5243).   

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2008).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2008).

During the pendency of the Veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the Veteran had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Regulations in Effect Prior to September 26, 2003

As noted above, the Veteran's lumbar spine disability was 
originally rated under Diagnostic Code 5294, sacro-iliac 
injury or weakness.  According to the Rating Schedule, sacro-
iliac injury or weakness is rated analogously to lumbosacral 
strain (Diagnostic Code 5295).  Under Diagnostic Code 5295, a 
40 percent evaluation is assigned for severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is warranted for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion. 

Diagnostic Code 5292, which set forth the diagnostic code for 
lumbar spine limitation of motion, provided that a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine, while a 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  A 10 
percent evaluation is warranted for slight limitation of 
motion of the lumbar spine.

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for IVDS, provided that a 
60 percent evaluation requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief.  A 20 percent evaluation is 
assigned for moderate IVDS with recurring attacks.  A 10 
percent evaluation is assigned for mild IVDS. 

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating IVDS, a 60 percent disability rating remained 
the highest available rating and is warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
is assigned when there were incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
assigned when there were incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
in the past 12 months.  A 10 percent evaluation is assigned 
when there were incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS which requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS which are 
present constantly, or nearly so.

The Board notes that the September 2002 amendments did not 
change the rating criteria under Diagnostic Codes 5292, 5294, 
or 5295.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243) (Formula Based on 
Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  A 20 percent evaluation is provided 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned where there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.
Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by using the General Formula, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  An evaluation of 60 
percent, the maximum schedular rating, requires IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An evaluation of 40 
percent requires IVDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation requires 
IVDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 10 percent evaluation requires IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   
Plate V provides a pictorial of the normal range of motion 
for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2008).  

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in April 1999.  Upon physical examination, 
the examiner observed evidence of painful motion, spasm, 
weakness, and tenderness.  The examiner described the 
musculature of the back as "satisfactory," and found no 
evidence of postural or neurological abnormalities.  Range of 
motion testing on forward flexion was to 110 degrees.  
Extension was to 40 degrees, while lateral flexion was to 32 
degrees (right) and 33 degrees (left).  The examiner also 
noted that "motion stops when pain begins."  X-rays of the 
lumbar spine were interpreted to show no evidence of 
significant DJD.  The impression was post-discectomy 
arthralgia of the lumbar spine with loss of function due to 
pain.  

The Veteran was also afforded a VA C&P neurology examination 
that same month. At the time of the examination, the Veteran 
reported a history of low back pain since 1988 with radiating 
pain into the posterior aspect of the right leg.  A 
neurological examination was unremarkable and no lower 
extremity neurological abnormalities were found at that time.  

VA administered another C&P spine examination in January 
2001.  The Veteran reported subjective complaints of pain, 
weakness, stiffness, fatigability, and lack of endurance in 
his back.  He also reported flare-ups with inclement weather 
and stated that he obtained some relief from his symptoms 
with Advil and Tylenol-3, taking "sometimes three a day."  
Upon physical examination, the examiner observed evidence of 
painful motion, spasm, weakness, and tenderness.  The 
examiner described the musculature of the back as 
"satisfactory," and found no evidence of postural 
abnormalities.  The examiner, however, noted that the 
Veteran's deep tendon reflexes could not be elicited "even 
with reinforcement."  Range of motion testing on forward 
flexion was to 108 degrees.  Extension was to 26 degrees, 
while lateral flexion was to 34 degrees (right) and 28 
degrees (left).  The examiner also noted that "motion stops 
when pain begins."  X-rays of the lumbar spine were 
interpreted to show an abnormality of the sacro-iliac joint 
on the left which likely represented resection of the iliac 
bone posteriorly.  Evidence of a laminectomy at L3-5 was also 
noted, but no other bony abnormalities were found.  The 
impression was post-discectomy DJD of the lumbosacral spine 
with loss of function due to pain.  The examiner also 
estimated that the Veteran's range of motion was additionally 
limited by 10 percent during flare-ups with inclement 
weather.

The Veteran presented to a VA medical facility in October 
2001 and reported subjective complaints of neck pain, 
bilateral arm pain, and radiating pain down the right leg.  
The impression was diabetes mellitus, controlled.

The Veteran was afforded another VA C&P spine examination in 
March 2002.  This examination was conducted by the same 
examiner who administered the January 2001 C&P spine 
examination.  Upon physical examination, the examiner found 
"no difference from what I found a year ago."  The examiner 
specifically found no evidence of scoliosis and concluded 
that "these evaluations are essentially unchanged from what 
it was a year ago."  See also April 2002 VA C&P examination 
report.  

The Veteran testified before a DRO in October 2002 in 
connection with the current claim.  Specifically, the Veteran 
reported back pain, particularly at night.  He obtained some 
relief from these symptoms with a transcutaneous electrical 
nerve stimulation (TENS) unit and Tylenol-3.  The Veteran 
denied getting any physical therapy for his back and stated 
that his back prevented him from "doing a whole lot," 
though he was able to mow the lawn occasionally. 

That same month, the Veteran had a follow-up appointment at 
VA related to possible hyperthyroidism.  A review of systems 
was negative, and a neurological evaluation showed no 
evidence of focal findings or tremor.  Deep tendon reflexes 
were normal.  See also February 2003 VA treatment note.

In April 2003, the Veteran sought care at a VA medical 
facility for bilateral lower extremity pain and left lower 
extremity swelling.  He also reported back and thigh pain.  
The examiner sought to rule out deep vein thrombosis (DVT).  
A follow-up treatment note dated that same month found no 
evidence of DVT.  A neurological and musculoskeletal 
examination was negative for spinal tenderness.  Straight leg 
raises were positive with decreased movements due to pain. 

The Veteran underwent a VA general medical examination (GME) 
in September 2003.  He reported a past medical history 
significant for back pain, right thigh pain, and congenital 
lumbar stenosis.  The examiner noted that the Veteran was 
afforded a magnetic resonance imaging scan (MRI) of the 
lumbar spine in May 2003.  The results of this MRI scan 
showed multiple disc bulges, but no encroachment upon the 
neural foramina.  Upon physical examination, the Veteran was 
observed to walk with a limp and use a cane.  Range of motion 
of the lumbosacral spine was "0 to 180."  The examiner also 
found loss of lumbar lordosis with mild scoliosis.  A 
neurological examination was negative.  The impression was 
DJD of the lumbosacral spine, status-post laminectomy of L2-
S1 for congenital spinal stenosis, moderate loss of function.  
The examiner also concluded that the Veteran was "100% 
unemployable, nearly 100% disabled." 

The Veteran had a VA C&P spine examination in November 2004.  
He was noted to use a cane for support, but he attributed its 
use to instability in the left knee.  He reported subjective 
symptoms of back pain and flare-ups that occurred 
approximately two to three times per month.  These flare-ups, 
according to the Veteran, lasted for three or four days and 
required bedrest "for at least part of the time."  Upon 
physical examination, the examiner found no evidence of spasm 
or tenderness in the lumbar paraspinal musculature.  Range of 
motion testing on forward flexion was to 60 degrees with pain 
beyond 60 degrees, while extension was to 30 degrees.  
Lateral flexion was to 30 degrees bilaterally, while lateral 
rotation was to 25 degrees bilaterally.  The examiner further 
noted that the Veteran was able to heel/toe walk well, and no 
pain on straight leg raises or tension signs were found.  
Reflexes were absent in the lower extremities bilaterally, 
and some sensory deficit was noted in the left lower 
extremity.  Deep sensation was similarly absent in all areas, 
but motor strength was "good" and "symmetrical" 
bilaterally.  The impression was spinal stenosis, status-post 
complete laminectomy at L3-4.  The examiner also diagnosed 
him as having persistent back pain with an additional 
functional loss of approximately 20 percent due to pain with 
repetitive use.  

Associated with the claims file is a March 2005 statement 
from the Veteran's VA primary care provider.  According to 
the provider, the Veteran "has service connected 
disabilities for lower leg condition, condition of the 
skeletal system, condition of the digestive system, ear 
infection and condition of the jaw."  The provider also 
indicated that the Veteran had chronic back pain and "has 
been unemployable due to his chronic conditions." 

The Veteran underwent a VA examination in January 2009 to 
determine eligibility for aid and attendance.  Upon physical 
examination, the Veteran was noted to have an antalgic gait.  
Range of motion testing of the lumbar spine on forward 
flexion was to 60 degrees, while extension was to 10 degrees.  
Lateral flexion was to 15 degrees bilaterally, while lateral 
rotation was also to 15 degrees bilaterally.  The Veteran 
denied any breathing problems.  X-rays of the lumbar spine 
were interpreted to show evidence of mild scoliosis, status-
post laminectomy at L2-5, moderate degenerative changes in 
the facet joints, and mild narrowing of intervertebral disc 
spaces at L4-S1.  The impression was moderate degenerative 
arthritis of the lumbar spine.  

In evaluating the Veteran's lumbar spine disability in light 
of the old criteria, the Board finds that the preponderance 
of the evidence supports an evaluation of 20 percent for the 
entire period prior to November 3, 2004.  However, the 
evidence supports entitlement to a 60 percent evaluation 
since that date. 

Pursuant to Diagnostic Code 5295, the Board finds that the 
Veteran's lumbar spine disability does not demonstrate 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion to justify a 40 percent evaluation.  Although loss of 
lateral motion with osteoarthritic changes was noted at the 
time of the January 2001, March 2002, and April 2002 VA C&P 
examinations, the Board finds that these symptoms are 
contemplated in the currently assigned rating particularly 
where, as here, (1) the examiners did not describe the 
Veteran's lumbar spine disability as "severe" (nor is there 
objective medical evidence to show that it could be 
interpreted as such), and (2) the range of motion lost on 
lateral flexion (28 degrees) was only two degrees from the 
normal range of motion on lateral flexion (30 degrees).  

Similarly, there is no objective medical evidence of record 
to show that the Veteran experienced muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position to justify a 20 percent rating under 
Diagnostic Code 5295.  As noted above, the Veteran 
demonstrated some loss of lateral spine motion at the time of 
the January 2001, March 2002, and April 2002 VA C&P 
examinations, however, his range of motion on lateral flexion 
(28 degrees) was only two degrees from the normal range of 
motion on lateral flexion (30 degrees).  Furthermore, the 
Board acknowledges that while the April 1999, January 2001, 
March 2002, and April 2002 VA examiners observed objective 
evidence of muscle spasm, there is no indication at any time 
that the spasm was found on extreme forward bending, 
especially where the Veteran's range of motion on forward 
flexion was determined to be 110 and 108 degrees, 
measurements which exceeded the normal range of motion on 
forward flexion.  Thus, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5295 for any period of time covered by the 
appeal that is prior to November 3, 2004.  

The Board has also considered the Veteran's lumbar spine 
disability for an evaluation under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  
The Board notes that as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a.  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

At the time of the Veteran's January 2001 VA C&P spine 
examination, the examiner noted that the Veteran's lumbar 
spine disability was manifested by objective evidence of 
painful, decreased range of motion, spasm, weakness, and 
tenderness.  The examiner also noted that the Veteran's range 
of motion was additionally limited by 10 percent upon flare-
ups.  Similarly, the Veteran underwent a VA GME in September 
2003.  Upon physical examination, the Veteran was observed to 
limp and use a cane.  The examiner found evidence of loss of 
lumbar lordosis with mild scoliosis.  The impression was DJD 
of the lumbosacral spine, status-post laminectomy of L2-S1 
for congenital spinal stenosis, moderate loss of function 
(Emphasis added).  

In light of the criteria outlined in DeLuca and the objective 
medical evidence of record described immediately above, the 
Board finds that Veteran's symptoms more nearly approximate 
the criteria for moderate limitation of motion of the lumbar 
spine under Diagnostic Code 5292, especially where (1) the 
January 2001 VA C&P examiner estimated that the Veteran's 
range of motion was additionally limited by 10 percent upon 
flare-ups; and (2) the September 2003 GME examiner concluded 
that the Veteran's service-connected lumbar spine disability 
resulted in a moderate loss of function.  Accordingly, the 
Board finds that the Veteran is entitled to a 20 percent 
evaluation, but not higher, for the entire period of time 
covered by the appeal that is prior to November 3, 2004.  

The Veteran is not, however, entitled to an evaluation in 
excess of 20 percent under Diagnostic Code 5292 for any 
period of time covered by the appeal prior to November 3, 
2004.  Namely, there is no objective medical evidence of 
record for the period of time covered by the appeal that is 
prior to November 3, 2004 which described the Veteran's 
lumbar spine disability as "severe," nor is there evidence 
that could be interpreted as such.  In fact, the Board notes 
that there is no pertinent medical evidence of record 
following the September 2003 VA GME until November 3, 2004, 
the date on which the Veteran was afforded the VA C&P spine 
examination.  Thus, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent under 
Diagnostic Code 5292 for any period of time covered by the 
appeal that is prior to November 3, 2004. 

Prior to the September 2002 revision, Diagnostic Code 5293 
set forth the criteria for rating IVDS.  The Board finds that 
Diagnostic Code 5293 is not applicable in this case as the 
Veteran's claims file is negative for a diagnosis of or 
treatment for IVDS, nor is there any evidence of the symptoms 
described in Diagnostic Code 5293.  See generally, April 
1999, January 2001, March 2002, April 2002, September 2003, 
November 2004, and January 2009 VA examination reports.  

The evidence, however, supports an evaluation of 60 percent 
under former Diagnostic Code 5293 since the November 3, 2004, 
VA examination.  In reaching this conclusion the Board points 
out that the examination revealed that his lower extremity 
reflexes were absent bilaterally, which shows that, overall, 
the disability was manifested by persistent symptoms 
compatible with sciatic neuropathy, including characteristic 
pain and muscle spasm, and severe limitation of lumbar spine 
motion, resulting in pronounced residual impairment.  Because 
the evidence affirmative show that the condition does not 
result in a vertebral fracture with cord involvement, renders 
him bedridden, or requires long leg braces, a higher rating 
under former Diagnostic Code 5285 is not warranted.  

In sum, the Board finds that the Veteran is entitled to a 20 
percent evaluation for DJD of the lumbosacral spine, status-
post discectomy, the period of time prior to November 3, 
2004.  The Veteran is not, however, entitled to an evaluation 
in excess of 60 percent for any period of time covered by the 
appeal. 

B.  Digestive Disability

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2008).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.    

The Veteran was originally granted service connection for 
GERD in a May 1999 rating decision.  The RO evaluated the 
Veteran's digestive disability as 10 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7399-7346, effective 
October 26, 1998.  The Veteran's particular digestive 
disability is not listed in the rating schedule.  However,  
the RO determined that the most closely analogous Diagnostic 
Code was 7346, hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27.  

A subsequent rating decision dated April 2001 continued the 
Veteran's 10 percent evaluation for GERD under Diagnostic 
Code 7346.  The RO received a statement from the Veteran that 
same month which was construed to be a claim for an increased 
evaluation for GERD.  The RO issued the July 2002 rating 
decision currently on appeal and continued the Veteran's 10 
percent evaluation for GERD under Diagnostic Code 7346.

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent evaluation is warranted for a hiatal hernia with two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is assigned for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation, 
the highest schedular rating available, is assigned for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

The Veteran was afforded a VA C&P esophagus and hiatal hernia 
examination in April 1999.  He reported symptoms of severe, 
frequent daily heartburn, reflux, occasional vomiting, and 
minimal dysphagia.  He denied hematemesis and melena.  The 
Veteran also reported loose bowel movements, approximately 
four to five times per day, with seldom traces of blood on 
the tissue.  Following a physical examination, the examiner 
diagnosed the Veteran as having "significant" GERD with 
reflux, hypomagnesemia, diarrhea, and obesity, among other 
conditions.  The examiner concluded that it was "most 
probable" that the reflux was related to medications he took 
for management of arthritis and/or his weight.  The examiner 
further noted that there was no "confirmation" of 
esophagitis or hiatal hernia, and that Veteran's consumption 
of large quantities of antacids "may contribute" to the 
diarrhea and hypomagnesemia.

The Veteran was afforded a VA C&P diabetes mellitus 
examination in January 2001.  A gastrointestinal examination 
conducted at that time was negative and no symptoms of bowel 
dysfunction were found.  The impression was mild diabetes 
mellitus, hypermagnesemia of unknown cause, and GERD.  

The Veteran presented to a VA medical facility in January 
2001 for a "barium swallow."  The impression was mild lower 
esophageal stricture.  In March 2001, the results of an 
esophagogastroduodenoscopy (EGD) were interpreted to show an 
asymmetric distal esophageal ring and small hiatal hernia.  
An April 2001 EGD administered at a VA medical facility 
showed evidence of a hiatal hernia.  

VA administered another esophagus and hiatal hernia C&P 
examination in March 2002.  This examination was conducted by 
the same examiner who administered the January 2001 C&P 
diabetes mellitus examination.  Upon physical examination, 
the examiner found "no difference from what I found a year 
ago."  The examiner noted that the Veteran had distal 
esophageal stenosis and a small hiatal hernia, conditions 
that "could certainly cause symptoms of [GERD]."  The 
impression was GERD.  In a follow-up VA C&P examination in 
April 2002, the same examiner noted that the Veteran's 
symptoms of indigestion with vomiting improved considerably 
after using a "protime pump inhibitor."  Again, however, 
the examiner indicated that "[a]s far as I can tell there 
has been no change in his condition since 01/16/01."

In September 2002, the Veteran presented to a VA medical 
facility for an EGD.  The impression was non-obstructing 
Schatzki ring, mild gastritis, and large hiatal hernia.

The Veteran sought additional VA care in October 2002 after 
experiencing weight loss (i.e., 9 to 10 pounds in the last 
few months), increased nervousness, oily skin, mild heat 
intolerance, and alternating diarrhea and constipation.  The 
impression was biochemical hyperthyroidism with some evidence 
of clinical hyperthyroidism. 

The Veteran also testified before a DRO in October 2002 in 
connection with the current claim.  In particular, the 
Veteran indicated that he acid reflux and hiatal hernia.  He 
obtained some relief from these symptoms by taking two 
different kinds of stomach medication and watching his diet 
"real close."  The Veteran also testified that he had 
shoulder and/or back pain approximately twice per week as a 
result of his GERD.     

Approximately one month later, in November 2002, the Veteran 
presented to the VA gastrointestinal clinic.  A notation 
reflects that a recent EGD showed a non-obstructing Schatzki 
ring (status-post dilation), gastritis, and a large hiatal 
hernia.  The Veteran indicated at the time of the examination 
that his GERD symptoms decreased to once per week (down from 
four to five times per week), and that his dysphagia 
resolved.  The impression was GERD symptoms, dysphagia 
resolved following empiric dilation of non-obstructing 
Schatzki ring.

Associated with the claims file is a March 2005 statement 
from the Veteran's VA primary care provider.  According to 
the provider, the Veteran "has service connected 
disabilities for lower leg condition, condition of the 
skeletal system, condition of the digestive system, ear 
infection and condition of the jaw."  The provider also 
indicated that the Veteran had chronic back pain and "has 
been unemployable due to his chronic conditions." 

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an evaluation of 30 
percent for the Veteran's GERD, but not higher, for the 
entire period of time covered by the appeal.  Here, the 
Veteran reported symptoms of severe, frequent daily 
heartburn, reflux, occasional vomiting and diarrhea, and 
minimal dysphagia.  Objective evidence of record revealed 
some improvement in these symptoms following the dilation of 
a non-obstructing Schatzki ring.  See November 2002 VA 
treatment record.  However, the Veteran's primary care 
provider submitted a statement dated March 2005 in which she 
indicated that the Veteran was unemployable at least in part 
due to his "condition of the digestive system."  
Accordingly, the Board finds that the Veteran's GERD symptoms 
more nearly approximate the criteria for a 30 percent 
evaluation under Diagnostic Code 7346 for the entire period 
of time covered by this appeal.  Thus, the Veteran entitled 
to an evaluation of 30 percent for GERD under Diagnostic Code 
7346 for the entire period of time that is covered by the 
appeal.

The Veteran is not, however, entitled to an evaluation in 
excess of 30 percent for any period of time covered by the 
appeal.  Namely, there is no objective medical evidence of 
record to show that the Veteran's GERD is characterized by 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  See April 1999, 
March 2002, September 2002, October 2002, and November 2002 
VA treatment records.  Although the Veteran self-reported 
having loose bowel movements with occasional blood on the 
tissue in April 1999, there is no objective medical evidence 
to show that the Veteran was diagnosed with or treated for 
hematemesis or melena.  In fact, the Veteran also denied 
having hematemesis or melena at that time.  Similarly, the 
Board acknowledges that the Veteran lost approximately ten 
pounds at the time of the October 2002 VA examination, but 
this weight loss was not described as "material," nor was 
it attributed to the Veteran's service-connected GERD.  
Rather, it was attributed at least in part to the Veteran's 
hyperthyroidism.  Thus, the Veteran is not entitled to an 
evaluation in excess of 30 percent for GERD under Diagnostic 
Code 7346 for any period during the appeal.  

The Board has also considered other digestive disability 
diagnostic codes contained in 38 C.F.R. § 4.114, but finds 
that the bulk of these code provisions are not applicable.  
However, the Board notes that Diagnostic Code 7203 (stricture 
of the esophagus) is potentially applicable in this case as 
this condition is documented in the Veteran's claims file.  
Nevertheless, the Veteran is not entitled to an evaluation in 
excess of 30 percent under this code provision either.  

According to Diagnostic Code 7203, a 30 percent evaluation is 
assigned for moderate stricture of the esophagus.  A 50 
percent evaluation is assigned for severe stricture of the 
esophagus, permitting liquids only.  An 80 percent evaluation 
is assigned for stricture of the esophagus permitting passage 
of liquids only, with marked impairment of general health.  

The Veteran underwent a  "barium swallow" at a VA medical 
facility in January 2001.  The results of the procedure were 
interpreted to show a mild lower esophageal stricture.  In 
light of the fact that the objective evidence of record 
describes the Veteran's esophageal stricture as "mild," the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 30 percent under Diagnostic Code 7203 for 
esophageal stricture for any period of the appeal.

Another potentially applicable diagnostic code is 7307 
(hypertrophic gastritis, identified by gastroscope).  A 30 
percent evaluation is assigned for chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is assigned for chronic 
hypertrophic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas.  A notation to the Diagnostic Code 
states that atrophic gastritis is a combination of a number 
of diseases, including pernicious anemia, and should be rated 
on the basis of the underlying condition.  

Here, the Board notes that the September 2002 VA EGD was 
interpreted to show a non-obstructing Schatzki ring, mild 
gastritis, and large hiatal hernia.  There is, however, no 
objective medical evidence to show that the Veteran's 
gastritis is chronic (or that it could be described as such).  
Likewise, there is no objective medical evidence of record 
showing that the Veteran's gastritis is manifested by severe 
hemorrhages, eroded or ulcerated areas (either small or 
large), or pernicious anemia.  On the contrary, the September 
2002 EGD described the Veteran's gastritis as "mild."  
Accordingly, the Veteran is not entitled to an evaluation in 
excess of 30 percent under Diagnostic Code 7307 for either 
hypertrophic or atrophic gastritis for any period of time 
that is covered by the appeal.  The Board has also considered 
and applied staged ratings beyond that which was assigned by 
the RO.  See Hart.  In summary, the Veteran is entitled to an 
evaluation of 30 percent for GERD for the entire period of 
time covered by the appeal.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
disabilities are addressed by the relevant criteria as 
discussed above and higher schedular ratings are likewise 
still available.  

The Board notes that the Veteran in this case indicated that 
he was unable to work as a result of his service-connected 
disabilities.  However, the Board finds that the currently 
assigned disability evaluations (i.e., 20 percent for lumbar 
spine DJD prior to November 3, 2004; 60 percent for lumbar 
spine DJD from November 3, 2004; and 30 percent for GERD) 
contemplate that there is commensurate industrial impairment 
as a result of the Veteran's service-connected disabilities.  
See also, 38 C.F.R. § 4.1 (2008) (noting that the percentage 
ratings represent as far as can be practically determined the 
average impairment in earning capacity resulting from 
service-related diseases and injuries and their residual 
conditions in civilian occupations).  Furthermore, the Board 
notes that the Veteran was awarded a total disability 
evaluation based on individual unemployability (TDIU), 
effective October 31, 2002.  Therefore, the Board finds that 
the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).  

II.  Service Connection Claim

The Veteran also contends that his currently diagnosed 
diabetes mellitus is secondary to low magnesium.  Service 
connection may be granted for disease or injury incurred in 
or aggravated by service.  Establishing service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as diabetes mellitus is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for 
diabetes mellitus, and there is no evidence that this 
condition was manifested to any degree within one year after 
discharge from service. 

The first pertinent post-service evidence of record is dated 
January 2001.  The Veteran was afforded a VA C&P diabetes 
mellitus examination at that time.  According to the 
examiner, the Veteran was diagnosed as having diabetes 
approximately one year prior to this examination and 
prescribed Glyburide.  Following a physical examination, the 
examiner diagnosed the Veteran as having hypermagnesemia, 
GERD, and mild diabetes mellitus with no apparent 
complications except for microscopic albuminuria.  The 
examiner also concluded: 

As far as I am aware there is no 
connection between his hypermagnesemia 
and his diabetic mellitus.  As I stated 
earlier there is no explanation for his 
hypomagnesemia unless it is due to a 
renal tubular abnormality.  

The Veteran was afforded an EGD in April 2001.  His past 
medical history was significant for diabetes mellitus. 

The Veteran sought additional VA care at the renal clinic in 
June 2002.  The Veteran's past medical history was 
significant for diabetes mellitus and chronic hypomagnesemia.  
In an addendum associated with this episode of care, the 
examiner diagnosed the Veteran as having "hypomagnesium due 
to leaky receptor in renal tubules causing magnesium loss in 
urine."  The examiner further noted that the Veteran's 
condition was slightly improved with Amiloride and increased 
magnesium doses.  

The Veteran subsequently presented to a VA medical facility 
for a diabetes mellitus follow-up appointment in July 2002.  
The impression was diabetes mellitus, controlled.

The Veteran testified before a DRO in October 2002 in support 
of the current claim.  Specifically, the Veteran testified 
that he had problems with low magnesium beginning in the 
early 1990s and that he subsequently developed diabetes 
mellitus thereafter.  The Veteran also indicated that 
controlling his diabetes mellitus was complicated by his 
hyperthyroidism and his "magnesium problem."   

VA administered a GME in September 2003.  At that time, it 
was noted that the Veteran's diabetes mellitus was controlled 
by diet and by taking Glyburide.  Following a physical 
examination, the examiner diagnosed the Veteran as having 
diabetes mellitus, diet controlled.  The examiner also 
concluded that the Veteran was "100% unemployable, nearly 
100% disabled."  

The Veteran presented to a VA medical facility in February 
2004 with elevated blood sugar.  The impression was elevated 
blood glucose secondary to prednisone therapy.  The examiner 
increased the Veteran's Glyburide and instructed him on the 
importance of strict dietary compliance and daily exercise.  
A VA rheumatology clinic note dated that same month found the 
Veteran to have diabetes mellitus, exacerbated by 
corticosteroids.  

The Board notes that the Veteran has also submitted Internet 
articles which purportedly show a link between low magnesium 
levels and diabetes mellitus.  This evidence, however, does 
not have bearing on the issue on appeal.  See 38 C.F.R. § 
20.1304(c) (2008).  The articles submitted by the Veteran are 
too general in nature to provide, alone, the necessary 
evidence to show that the Veteran's diabetes mellitus is 
secondary to low magnesium levels.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the Veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Here, these articles do not 
address the facts of the Veteran's specific case.  Thus, the 
Board concludes that these articles do not show that the 
Veteran's diabetes mellitus is secondary to low magnesium 
levels.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
in this case.  The Veteran's STRs are negative for a 
diagnosis of or treatment for diabetes mellitus and there is 
no evidence of such a condition within one year after 
discharge from service.  

The first pertinent post-service treatment note documenting 
diabetes mellitus is dated many years after discharge from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of nearly ten 
years between service and the first evidence of diabetes 
mellitus is evidence against the Veteran's claim.  
Furthermore, although the Veteran had diagnosed diabetes 
mellitus during the pendency of this claim, there is no 
competent, probative medical evidence of record linking this 
disability to the Veteran's period of active service on a 
direct or presumptive basis.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for diabetes mellitus in service, and there 
is no evidence of continuity of symptoms until many years 
after discharge from service, nor is there any evidence 
linking the claimed disability to service.  Consequently, the 
Board finds that the Veteran failed to establish continuity 
of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's diabetes mellitus to service 
on a direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of diabetes mellitus, but there is no 
competent, probative medical evidence to link this condition, 
which occurred many years after discharge from service, to 
the Veteran's period of active service.  Furthermore, there 
is no evidence of diabetes mellitus within one year after 
discharge from service.  

Accordingly, the Board concludes that the Veteran's claim of 
service connection for diabetes mellitus must be denied on a 
direct basis and may not be presumed to have been incurred in 
service.  

Since the Veteran is not entitled to service connection for 
diabetes mellitus on either a direct or presumptive basis, 
the Board will next examine the Veteran's claim of service 
connection for diabetes mellitus on a secondary basis.  To 
this end, the Board notes that the bulk of the Veteran's 
argument with respect to this claim is based on his belief 
that his diabetes mellitus is secondary to low magnesium 
levels.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno and 
Buchanan, supra.  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  Espiritu and Jandreau, supra.  Here, the 
Veteran is capable of observing symptoms of diabetes 
mellitus, if any, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his condition.

As noted above, service connection may be granted on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disability.  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  In this case, however, the Veteran is 
not service-connected for low magnesium levels.  Therefore, 
he is not entitled to service connection for diabetes 
mellitus secondary to low magnesium levels, and his secondary 
service connection claim must likewise be denied.

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claims for a lumbar spine 
disability and GERD, as well as a service connection claim 
for diabetes mellitus, to include as secondary to low 
magnesium, did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).

In February 2002, prior to the initial decision on the claims 
by the AOJ, the Veteran was advised to submit medical 
evidence from a physician regarding a "relationship between 
diabetes and low magnesium."  The Veteran was also informed 
to have the physician furnish evidence and/or literature to 
support the stated opinion.  

The RO subsequently issued the July 2002 rating decision 
currently on appeal.  In particular, the Veteran was informed 
of some of the rating criteria contained in Diagnostic Codes 
7346 (hiatal hernia) and 5295 (lumbosacral strain).  With 
regard to the Veteran's service connection claim for diabetes 
mellitus, the Veteran was notified that the evidence of 
record failed to show that diabetes mellitus was incurred in 
service or due to a service-connected disability.

In May 2003, following the initial unfavorable decision on 
the claims by the AOJ, the RO issued a statement of the case 
(SOC) in which the Veteran was advised of the rating criteria 
for hiatal hernia (Diagnostic Code 7346), sacro-iliac injury 
and weakness (Diagnostic Code 5294), and limitation of motion 
of the lumbar spine (Diagnostic Code 5292).  The Veteran was 
also advised of the DeLuca criteria, and of the general 
criteria needed to establish service connection on a direct, 
presumptive, and secondary bases as detailed in 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.321. 

The Veteran received additional notice in February 2004 of 
the information and evidence needed to substantiate his 
service connection and increased rating claims generally.  In 
particular, the Veteran was advised to submit evidence 
showing that his service-connected disabilities had gotten 
worse.  In this regard, the Veteran was encouraged to submit 
reports or statements from doctors, hospitals, laboratories, 
or medical facilities.  The Veteran was also instructed to 
submit x-rays, physical therapy records, and any surgical 
reports.  

In March 2006, the RO provided an SSOC in which the Veteran 
was advised of the principles for establishing service 
connection on direct and presumptive bases, and of the rating 
criteria for hiatal hernia (Diagnostic Code 7346), limitation 
of motion of the lumbar spine (Diagnostic Code 5292), sacro-
iliac injury or weakness (Diagnostic Code 5294), lumbosacral 
strain (Diagnostic Code 5295), IVDS (Diagnostic Code 5243), 
and of the rating criteria for evaluating spine disabilities 
under the General Rating Formula.

In March 2006, the Veteran was also informed of the 
information and evidence needed to establish a disability 
rating and effective date for the disabilities on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was also notified 
that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
also notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  Although the Veteran was not 
informed at that time that specific test or measurement 
results would be considered when assigning a disability 
rating, he was notified generally that disability ratings 
ranged from zero to 100 percent based on ratings contained in 
38 C.F.R. Part 4.  Following this notice, the Veteran's 
claims were readjudicated by way of an August 2007 
supplemental statement of the case (SSOC).

The Board notes that additional evidence was associated with 
the claims file after the August 2007 SSOC, but that no SSOC 
was subsequently issued.  In this case, the Veteran was 
afforded a January 2009 VA aid and attendance examination.  
According to 38 C.F.R. § 19.31 (2008), an SSOC is used to 
inform the Veteran of any material changes in, or additions 
to, the information included in an SOC or SSOC.  Subpart 
(b)(1) requires that an SSOC be furnished to the Veteran if 
the AOJ receives additional pertinent evidence after the most 
recent SSOC has been issued and before the appeal is 
certified to the Board (Emphasis added).  

Here, the Veteran's claims were certified to the Board in 
December 2007; however, the information contained in the 
January 2009 VA aid and attendance examination report is not 
pertinent to the issues currently on appeal.  The January 
2009 aid and attendance examination contained no references 
to the Veteran's currently diagnosed diabetes mellitus or to 
his service-connected GERD.  While the examination report did 
contain range of motion measurements for the Veteran's 
thoracolumbar spine, his lumbar spine disability was rated at 
that time as 40 percent disabling.  A rating in excess of 40 
percent, as discussed above, is available under the old 
regulations for ankylosis, vertebral fracture or residuals 
thereof, or IVDS.  Similarly, a rating in excess of 40 
percent is available under the new regulations for ankylosis 
or IVDS.  But, the January 2009 VA aid and attendance 
examination report contained no references to ankylosis, 
vertebral fracture or residuals thereof, or IVDS.  In the 
absence of such pertinent evidence, the Board finds that the 
issuance of another SSOC is unnecessary after the inclusion 
of the January 2009 VA aid and attendance examination report 
in the claims file.   

Based on the notices provided to the Veteran, including the 
February 2002, February 2004, and March 2006 notice letters, 
the VARO decision, the May 2003 statement of the case, and 
the March 2006 and August 2007 supplemental statements of the 
case, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate the service connection claim for 
diabetes mellitus, to include as secondary to low magnesium, 
as well as the increased rating claims for a lumbar spine 
disability and GERD.  These documents, in conjunction with 
the VCAA letters, explained what information and evidence was 
needed to substantiate the claims, and a reasonable person 
would be expected to understand the information contained 
therein.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating (1) 
that his service-connected disabilities increased in 
severity, and (2) that his diabetes mellitus was secondary to 
low magnesium.  See April 2001, August 2001, August 2002, 
October 2002, and July 2003 statements and hearing testimony.  
Moreover, the Board notes the Veteran has had representation 
throughout the duration of the appeal.  See Overton,  20 Vet. 
App. at 438 (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  In sum, 
the Board finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was afforded multiple VA 
examinations in connection with the claims currently on 
appeal.  Accordingly, the Board finds that VA has complied, 
to the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 20 percent for 
degenerative joint disease of the lumbosacral spine, status-
post discectomy, is granted for the entire period prior to 
November 3, 2004.  

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for degenerative joint 
disease of the lumbosacral spine, status-post discectomy, is 
granted.  

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 30 percent for 
gastroesophageal reflux disease is granted.  

Service connection for diabetes mellitus, to include as 
secondary to low magnesium, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


